Case 8:18-bk-13324-CB               Doc 129 Filed 01/28/19 Entered 01/28/19 16:11:41                 Desc
                                      Main Document    Page 1 of 7


  1 Eric J. Fromme, Esq. (State Bar No. 193517)
    efromme@tocounsel.com
  2 THEODORA ORINGHER PC
    535 Anton Boulevard, Ninth Floor
  3 Costa Mesa, California 92626-7109
    Telephone: (714) 549-6200
  4 Facsimile: (714) 549-6201
  5 Attorneys for RUBY’S FRANCHISE
    SYSTEMS, INC., Debtor and Debtor-in-
  6 Possession
  7
                                     UNITED STATES BANKRUPTCY COURT
  8
                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
  9
      In re                                                             Case No. 8:18-bk-13324-CB
 10
    RUBY’S FRANCHISE SYSTEMS, INC., a                                   Chapter 11
 11 California corporation,1                                            NOTICE OF HEARING ON
                                                                        DEBTOR’S MOTION FOR ORDER (A)
 12                       Debtor and                                    EXTENDING THE TIME PERIODS
                          Debtor-in-Possession                          DURING WHICH THE DEBTORS
 13                                                                     HAVE THE EXCLUSIVE RIGHT TO
                                                                        FILE A PLAN AND TO SOLICIT
 14                                                                     ACCEPTANCES THEREOF
                                                                        PURSUANT TO SECTION 1121(D) OF
                                                                        THE BANKRUPTCY CODE; AND (B)
 15                                                                     GRANTING RELIEF FROM
                                                                        DEADLINE TO FILE A PLAN
 16                                                                     [RELATES TO DOCKET NO. 99]

 17
                                                                        Hearing Date:
 18                                                                     DATE:       February 27, 2019
                                                                        TIME:       10:00 a.m.
 19                                                                     PLACE:      411 W. Fourth Street
                                                                                   Santa Ana, CA 92701
 20
 21
 22
 23
 24
 25
 26
 27
               1
 28                The last four digits of the Debtor’s federal tax identification number is 8101.


      1154034.1/81621.08002

                                                                    1
Case 8:18-bk-13324-CB         Doc 129 Filed 01/28/19 Entered 01/28/19 16:11:41        Desc
                                Main Document    Page 2 of 7


  1 TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES
  2 BANKRUPTCY JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE,
  3 THE 20 LARGEST UNSECURED CREDITORS, SECURED CREDITORS, AND
  4 OTHER PARTIES IN INTEREST:
  5               PLEASE TAKE NOTICE that on February 27, 2019, at 10:00 a.m., a hearing will
  6 take place before the Honorable Catherine E. Bauer, in Courtroom 5D of the United States
  7 Bankruptcy Court located at 411 W. Fourth Street, Santa Ana, California, 9201, on the
  8 Debtor’s Motion for Order (A) Extending the Time Periods During Which the Debtors
  9 Have the Exclusive Right to File a Plan and to Solicit Acceptances Thereof Pursuant to
 10 Section 1121(D) of the Bankruptcy Code; and (B) Granting Relief From Deadline to File a
 11 Plan (the “Motion”), filed on January 3, 2019 as Docket #99.
 12
 13 DATED: January 28, 2019              THEODORA ORINGHER PC
 14                                      By:          /s/ Eric J. Fromme
 15                                            Eric J. Fromme, Attorneys for Ruby’s
                                               Franchise Systems, Inc.Debtor and Debtor
 16                                            in Possession
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      1154034.1/81621.08002                         2
Case 8:18-bk-13324-CB                Doc 129 Filed 01/28/19 Entered 01/28/19 16:11:41                      Desc
                                       Main Document    Page 3 of 7


  1                                     PROOF OF SERVICE OF DOCUMENT
  2 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding.
    My business address is: 535 Anton Blvd., 9th Floor, Costa Mesa, CA 92626
  3
  4    A true and correct copy of the foregoing document entitled (specify):
    NOTICE OF HEARING ON DEBTOR’S MOTION FOR ORDER (A) EXTENDING
  5 THE TIME PERIODS DURING WHICH THE DEBTORS HAVE THE
    EXCLUSIVE RIGHT TO FILE A PLAN AND TO SOLICIT ACCEPTANCES
  6 THEREOF  PURSUANT TO SECTION 1121(D) OF THE BANKRUPTCY CODE;
    AND (B) GRANTING RELIEF FROM DEADLINE TO FILE A PLAN
  7 [RELATES TO DOCKET NO. 99]
  8 will be served or was served (a) on the judge in chambers in the form and manner required
    by LBR 5005-2(d); and (b) in the manner stated below:
  9
    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
 10 (NEF): Pursuant to controlling General Orders and LBR, the foregoing document will be
    served by the court via NEF and hyperlink to the document. On (date)
 11 1/28/2019
                      , I checked the CM/ECF docket for this bankruptcy case or adversary
 12 proceeding and determined that the following persons are on the Electronic Mail Notice
    List to receive NEF transmission at the email addresses stated below:
 13                Service information continued on attached page
 14 2. SERVED BY UNITED STATES MAIL:
 15 On (date) 1/28/2019, I served the following persons and/or entities at the last known
    addresses in this bankruptcy case or adversary proceeding by placing a true and correct
 16 copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 17 addressed as follows. Listing the judge here constitutes a declaration that mailing to the
    judge will be completed no later than 24 hours after the document is filed.
 18
           Service information continued on attached page
 19
 20 3.        SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
    TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant
 21 to F.R.Civ.P. 5 and/or controlling LBR, on (date) 1/28/2019, I served the following
 22 persons and/or entities by personal delivery, overnight mail service, or (for those who
    consented in writing to such service method), by facsimile transmission and/or email as
 23 follows. Listing the judge here constitutes a declaration that personal delivery on, or
    overnight mail to, the judge will be completed no later than 24 hours after the document is
 24 filed. Hon. Catherine E. Bauer
 25           US Bankruptcy Court
              Ronald Reagan Federal Building
 26           5th Floor Bin,
              411 West Fourth Street
 27
              Santa Ana, CA 92701
 28 1154034.1/81621.08002 1152465.1/81621.08002 This form is mandatory. It has been approved for use by the United States
      Bankruptcy Court for the Central District of California.
      June 2012                                  F 9013-3.1.PROOF.SERVICE
                                                              3
Case 8:18-bk-13324-CB         Doc 129 Filed 01/28/19 Entered 01/28/19 16:11:41       Desc
                                Main Document    Page 4 of 7


  1 I declare under penalty of perjury under the laws of the United States that the foregoing is
    true and correct.
  2
  3 1/28/2019          Loretta Chapman                       /s/Loretta Chapman
     Date                 Printed Name                                Signature
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      1154034.1/81621.08002                       4
Case 8:18-bk-13324-CB         Doc 129 Filed 01/28/19 Entered 01/28/19 16:11:41   Desc
                                Main Document    Page 5 of 7


  1                    SERVED BY COURT VIA NOTICE OF ELECTRONIC FILING
  2 Alan J Friedman on behalf of Interested Party Alan Friedman
  3 afriedman@shbllp.com; lgauthier@shbllp.com
  4 Michael J Hauser on behalf of U.S. Trustee United States Trustee (SA)
    michael.hauser@usdoj.gov
  5
  6 David S Kupetz on behalf of Interested Party
    dkupetz@sulmeyerlaw.com; dperez@sulmeyerlaw.com
  7 dperez@ecf.inforuptcy.com; dkupetz@ecf.inforuptcy.com
  8
    Jessica G McKinlay on behalf of Creditor Opus Bank
  9 mckinlay.jessica@dorsey.com
 10
    Matthew S Walker on behalf of Interested Party Pillsbury Winthrop Shaw Pittman LLP
 11 matthew.walker@pillsburylaw.com; candy.kleiner@pillsburylaw.com
 12 United States Trustee (SA)
 13 ustpregion16.sa.ecf@usdoj.gov
 14 William Lobel on behalf of Interested Party William Lobel
    wlobel@pszjlaw.com; nlockwood@pszjlaw.com; jokeefe@pszjlaw.com;
 15
    banavim@pszjlaw.com
 16
    Richard H Golubow on behalf of Interested Party Richard H Golubow
 17 rgolubow@wcghlaw.com,
 18 pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      1154034.1/81621.08002                       5
Case 8:18-bk-13324-CB         Doc 129 Filed 01/28/19 Entered 01/28/19 16:11:41   Desc
                                Main Document    Page 6 of 7


  1                              SERVED BY UNITED STATES MAIL
    Kenneth Costello
  2 Bryan Cave LLP
  3 PO Box 503089
    St. Louis, MO 63150-3089
  4
    Hugh M. Saddington
  5
    AFP Saddington LLP
  6 18201 Von Karman Ave., Suite 4500
    Irvine, CA 92612-1014
  7
  8 Curt C. Barwick
    McConnell, Dunning & Barwick
  9 9960 Research Drive, Suite 100
    Irvine, CA 92618-4322
 10
 11 Robert J. Galle
    19411 Foxdale Circle
 12 Huntington Beach, CA 92648
 13
    Ryan Palmer
 14 Gray Plant Mooty
    80 South 8th Street
 15
    500 IDS Center
 16 Minneapolis, MN 55402
 17 Virginia Croudace
 18 Croudace & Dietrich LLP
    2151 Michelson Drive, Ste. 162
 19 Irvine, CA 92612
 20
    Kathryn Weber
 21 Jeffrey M. Verdon Law Group
    1201 Dove Street, Suite 400
 22 Newport Beach, CA 92660
 23
    John W. Spotts
 24 Buckingham Consulting USA
    420 West Melrose Street #21BC
 25 Chicago, IL 60657
 26
 27
 28


      1154034.1/81621.08002                       6
Case 8:18-bk-13324-CB         Doc 129 Filed 01/28/19 Entered 01/28/19 16:11:41   Desc
                                Main Document    Page 7 of 7


  1 Tracie Forse
    Jackson Tidus A Law Corp.
  2 2030 Main Street, Suite 1200
  3 Irvine, CA 92614
  4 Traci T. Tran
    White Nelson Diehl Evans LLP
  5
    2875 Michelle Drive, Suite 300
  6 Irvine, CA 92606
  7 Heidi Winkelmann
  8 Meissner Bolte
    PO Box 860624
  9 Munich 80538, Germany
 10
    Rossell Cibrian-George
 11 Outfront Media, Inc.
    PO Box 33074
 12 Neward, NJ 07188-0074
 13
    Blake Garcia
 14 Shared Insight Inc.
    1501 N. Sepulveda Blvd., Suites E and F
 15
    Manhattan Beach, CA 90266
 16
    Steven L. Craig
 17 1 Oceancrest
 18 Newport Coast, CA 92657
 19 Hon. Catherine E. Bauer
    US Bankruptcy Court
 20
    Ronald Reagan Federal Building
 21 5th Floor Bin,
    411 West Fourth Street
 22 Santa Ana, CA 92701
 23
 24
 25
 26
 27
 28


      1154034.1/81621.08002                       7
